Citation Nr: 1452490	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-15 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a previously denied claim of service connection for a back disability.

The Veteran testified at a RO hearing in March 2009, and at a Board hearing before the undersigned Acting Veterans Law Judge in July 2010.  Transcripts of the hearings are associated with the claims file.

In October 2010, the Board reopened the Veteran's claim and remanded the underlying service connection issue for further development.

In a June 2011 decision, the Board denied the Veteran's claim and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Memorandum Decision, the Court vacated the June 2011 Board decision, and remanded the case to the Board for further appellate review.  This matter was remanded in March 2013.  

In October 2013, the Board again denied the claim.  The Veteran again appealed to the Court.  In an August 2014 Decision, the Court vacated the October 2013 Board decision, and remanded the case to the Board for action consistent with the August 2014 Joint Motion for Remand (JMR).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the August 2014 JMR, it was determined that in the October 2013 decision the Board erred in relying on a November 2010 VA medical opinion that the current low spine condition was less likely than not related to active service.  In attempting to provide a rationale for the negative nexus opinion, the examiner acknowledged evidence of an in-service "low back strain" but determined that the Veteran's condition was not related to service because a July 1954 treatment note indicated that the back exam was negative.  The examiner, however, did not address several other instances of in-service back pain, including an April 1953 complaint of a sore back; a May 1953 note indicating pain in the lumbar area, duration of 4 months and "kidney trouble, pains in lumbar region;" a note from a genitourinary clinic which showed a complaint of pain in the lumbar area with a "duration 4 mo[nth]s;" and, another medical record, dated in October 1954, which showed the Veteran suffering from low back strain.  It was determined in the JMR that the Veteran should be provided with a medical examination which provides an adequate analysis regarding whether the current degenerative arthritis of the thoracolumbar spine is at least as likely as not proximately due to or the result of documented in-service instances of back pain and October 1954 low back strain.

In addition, in the JMR it was agreed that remand was further necessary in order to adequately discuss evidence of continuity of symptomatology.  Specifically, the parties found that certain evidence should be considered in this analysis, to include, a June 1984 VA orthopedic examination report, and a March 2009 letter from the Veteran's private doctor.  Specifically, it was noted that the June 1984 examination report reflected that the Veteran "claimed [a] back injury in 1952 and subsequently had been complaining of lower back pain" and diagnosed the Veteran with "chronic lower back syndrome;" and that the March 2009 letter stated that Veteran "has a very long history of chronic low back pain, ongoing for years."  

For these reasons, remand is necessary to obtain an etiological opinion.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a VA physician with appropriate expertise to review the Veteran's Virtual folder for the purpose of determining whether the Veteran's low back disability is related to his military service.  Based on review of the Virtual folder, the examiner should opine as to whether the Veteran's low back disability had its onset during active duty, within one year of active duty, or whether his disability is otherwise due to his active military service.  

In formulating this opinion, the examiner must consider the following:

* An April 1953 complaint of a sore back; 

* A May 1953 note indicating pain in the lumbar area, duration of 4 months and "kidney trouble, pains in lumbar region;" 

* A note from a genitourinary clinic which showed a complaint of pain in the lumbar area with a "duration 4 mo[nth]s;" 

* Another medical record, dated in October 1954, which showed the Veteran suffering from low back strain

* A June 1984 VA orthopedic examination report; and, 

* A March 2009 letter from the Veteran's private doctor.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If an opinion cannot be offered without resorting to mere speculation, such should be indicated in the report with an explanation as to why an opinion cannot be offered.

An examination should be scheduled only if deemed necessary by the VA examiner.

2.  If the service connection issue is not granted, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



